DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CIP of 15/748,865 01/30/2018 PAT 10631862, which is a 371 of PCT/US2016/045103 08/02/2016, which has PRO 62/201,170 08/05/2015 is acknowledged. 
However, the claims only get the priority date of the filling date which is 04/22/2020 because the claim is claiming a new embodiment which does not have support in the parent.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “closure components”, “ratcheting mechanism” and “breakaway connectors” in claims 1 through 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-17, 22-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,157,839 to Riskin et al. (Riskin).
Riskin teaches:
Claim 1:  A non-invasive wound closure system, comprising: a pair of identical closure components (Fig. 33 reproduced with annotation below), each closure component comprising: an anchor comprised of a standoff assembly (Fig. 33 reproduced with annotation below) with an opening and an adhesive base (Fig. 33 reproduced with annotation below) below the standoff assembly, each opening having a gradually increasingly sloped inner surface (Fig. 33 reproduced with annotation below); a ratcheting mechanism (Fig. 33 reproduced with annotation below) positioned within the opening; and a pull tab (Fig. 33 reproduced with annotation below) extending from the anchor and adapted to mate with the opening of the standoff assembly of an opposing closure component; wherein each pull tab comprises teeth (Fig. 33 reproduced with annotation below) adapted to engage the ratcheting mechanism.
Claim 2:  The gradually increasingly sloped inner surface (Fig. 33 reproduced with annotation below) is adapted to force at least one tooth up and into the standoff assembly to prevent the pull tab from being inadvertently withdrawn from the opening (functional limitation and the sloped inner surface of Riskin is capable of doing such since it meets all the claimed structures).
Claim 7:  Each closure component is a single piece of material (Fig. 35).
Claim 8:  A tissue attachment base (319, Fig. 37) coupled to the anchor of each closure component.
Claim 9:  Each standoff assembly is comprised of a forward face from which the pull tab extends and a reward face, wherein the forward face is sloped rearward as it approaches the adhesive base (Fig. 3 reproduced with annotation below).
Claim 10:  When a closure component is positioned on opposite sides of a wound and the pull tab of each closure component (Fig. 3 reproduced with annotation below) engages the opening in the standoff assembly of the opposing closure component, as the pull tabs are pulled away from each other, the wound is closed such that the contact of the sloped forward faces of each standoff assembly cause eversion of tissue edges of the wound (Fig. 32).
Claim 11:  The adhesive bae is porous (Fig. 21, layer 183 is a porous material, Col. 26, ll. 37-54).
Claim 12:  The ratcheting mechanism (Fig. 3 reproduced with annotation below) is adapted to engage with the teeth of the opposing pull tab (Fig. 3 reproduced with annotation below) to allow the pull tab to enter the opening and prevents the pull tab from being withdrawn from the opening.
Claim 13:  The pair of closure components (Fig. 3 reproduced with annotation below) are stored in a semi-engaged position prior to application to a patient (functional limitation, the closure components are capable of being stored in a semi-engaged position as claimed).
Claim 14:  Multiple pairs of closure components are sued to close a wound (Figs. 5-6).
Claim 15:  Each anchor is adapted to be attached to skin without piercing the skin. (the anchors use adhesive bases, see figure 3 below).
Claim 16:  A method of non-invasively closing a wound: positioning a mated pair of identical closure components on either side of the wound, each closure component comprising: an anchor comprised of a standoff assembly with an opening and an adhesive base below the standoff assembly, each opening having a gradually increasingly sloped inner surface; a ratcheting mechanism positioned within the opening; a forward face from which the pull tab extends and a reward face, wherein the forward face is sloped rearward as it approaches the adhesive base; and a pull tab extending from the anchor and mated with the opening of the standoff assembly of an opposing closure component, wherein each pull tab comprises teeth adapted to engage the ratcheting mechanism; engaging the closure components by pulling the pull tabs apart, thereby forcing the sloped forward faces of each standoff assembly into contact and causing eversion of tissue edges of the wound. (Fig. 3 reproduced with annotation below) 
Claim 17:  Securing the pull tab within the opening by forcing at least one tooth up and into the standoff assembly with the gradually increasingly sloped inner surface. (Fig. 3 reproduced with annotation below)
Claim 22:  Each closure component is a single piece of material (Fig. 35).
Claim 23:  Each closure component further comprises a tissue attachment base (319, Fig. 37) coupled to the anchor.
Claim 24:  The adhesive base is porous (Fig. 21, layer 183 is a porous material, Col. 26, ll. 37-54).
Claim 25:  The ratcheting mechanism is adapted to engage with the teeth of the opposing pull tab to allow the pull tab to enter the opening and prevents the pull tab from being withdrawn from the opening (Fig. 3 reproduced with annotation below).
Claim 27:  Positioning and engaging multiple pairs of closure components to close a wound (Figs. 5-6).
Claim 28:  Affixing the closure components to skin of a patient without piercing the skin (the anchors use adhesive bases, see figure 3 below).

    PNG
    media_image1.png
    551
    718
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    512
    593
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riskin.
Riskin teaches:
The method of claim 16 (see rejection of claim 16 below).
Riskin fails to teach:
Storing the pair of closure components in a semi-engaged position prior to application to a patient.
Riskin discloses the method and steps of a non-invasive wound closure system as claim but is silence about the method step of storing the pair of closure component in a semi-engaged position prior to apply to a patient as claimed.  However, it would have been obvious to one of ordinary skill in the art at the time of the inventio was filed to have the closure components stored in a semi-engaged position in order to reduce the amount of time to apply the device on to the skin for a quick apply of the closure component to both sides of the wound and reduce the discomfort for having to insert each of the pull tabs in the each of the openings of the standoff assembly in order to close the wound.
Allowable Subject Matter
Claims 3-6 and 18-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 3 and 18, the cited art fails to disclose in each ratcheting mechanism has at least one breakaway connector positioned within the opening of the standoff assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771